DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond (U.S. Patent No. 5,479,487) in view of Sidi et al. (US-GPUB 2020/0014642 A1 hereinafter “Sidi”).

call center configured as an integrated voice, text and image, novelty is its ability to connect callers to live agents, and column 9 lines 33-40, call center 40 provides assistance to callers telephone calls including connecting callers to robot agents or live agents), comprising: a memory for storing instructions; and a processor configured to execute the instructions (Figs.1-5, column 2 lines 53-55, employing digital processor, memory, digital storage media, etc.) to at least: receive a signal indicating the caller's wish to speak with a live agent associated with an enterprise to seek the assistance from the live agent (Figs.1-5, Telephone(s) 12-12C, column 7 lines 26-29, receive a signal indicating the caller's wish to speak with a live agent such as a caller requests a live agent by pressing “0” on telephone 12, and Figs.4-5, Call Center 40, column 10 lines 61-63, call center 40 transfers the caller to a live agent when one is requested, such as when the caller presses 0 on his touchtone keypad); in response to a receipt of the signal, determine whether at least one live agent from among a plurality of live agents associated with the enterprise is available for a voice interaction with the caller (Figs.1-5, Telephone(s) 12-12C, column 7 lines 28-35, the caller is routed to an automatic call distribution (ACD) which placed the call on-hold pending “determining” agent availability, and when an agent becomes available, the call is connected so that the selected agent can answer the call, and Figs.4-5, Host Computer 14, PBX 11, Telephone(s) 12-12C, Terminal/Workstation(s) 13-13C, column 8 lines 22-25, a plurality of agents with terminals 13-13C connected to host 14 and telephones 12-12C connected to PBX 11 in order to receive/place telephone calls to customers); and subsequent to determining that no live agent from among the plurality of live agents is currently available for the voice interaction with the caller, divert the caller to a voice mail system and/or to an interactive voice response (IVR) to provide the assistance to the caller (Fig.5, Call Center 40, Voice Mail 52, IVR 53, Audio-Text 54, Agents 56, column 10 lines 26-29, column 11 lines 6-8, call center 40 provides a voice mail system when no agents are available, and voice mail 52 can be accessed if all agents are busy or there is a ring-no-answer when an agent is requested, and column 12 lines 22-23, if no live agents are available, the call is transferred “diverted” to IVR 53 to interact with the caller). 
Hammond is silent about transferring/diverting the caller to an asynchronous messaging channel, a textual messaging-based interaction when no agents are available. However, as shown above, Hammond discloses the call center 40 provides integrated text which is an asynchronous messaging channel, a textual messaging-based interaction (Hammond - Fig.4, Customers, Call Center 40, column 5 lines 36-41, and column 9 lines 33-40). Hammond also discloses the mail systems allow a user to retrieve text that have been exclusively addressed to the user (Hammond – Figs.1-5, column 1 lines 33-38, and column 6 lines 40-43), and when if all agents are busy/no agents available then call center 40 is transferred/diverted the call to voice mail 52 or IVR 53 (Hammond - Fig.5, Call Center 40, Voice Mail 52, IVR 53, Audio-Text 54, Agents 56, column 10 lines 26-29, column 11 lines 6-8, and column 12 lines 22-23). And thus, Hammond can be modified to rearrange the call center 40 for diverting/transferring to the integrated text which is an asynchronous messaging channel, a textual messaging-based interaction when no agents are available, instead of diverting/transferring to the In re Japikse, 86 USPQ 70 (CCPA 1950).
Furthermore, in the same field of communication technology, Sidi discloses receive a signal indicating the caller's wish to speak with a live agent such as phone agent (Sidi – Fig.22, "Thank you for calling XXX. Press 1 to immediately join a live chat with a customer service representative on your mobile phone or wait on hold for the next available phone agent." 420, and determining that no live agents are currently available for the caller (Sidi – Fig.24 – Hi all our agents are busy now. Someone will be with you shortly. 426, Fig.26). Sidi further discloses diverting the caller to an asynchronous messaging channel (Sidi – Fig.46, Asynchronous Interaction Channel, 715, Fig.47, Press 1 for Chat – 801, ¶ [113] lines 7-8, press 1 to start a chat session), wherein a textual messaging-based interaction is facilitated between a messaging agent and the caller on the asynchronous messaging channel to provide the assistance to the caller (Sidi - Fig.46, Asynchronous Interaction Channel, 715, Fig.47, Support for URL Forwarding? – 805, ¶ [13], asynchronous interaction channels, such as email messages sent back and forth at times determined by each party for which they do not both need to be available and participating at the same time, and chat sessions which can be conducted by two parties that are actively engaged in the session with shorter or longer delays asynchronously between messages as determined by each party independently, ¶ [113] lines 10-19, the enterprise system creates a URL 805 contains a link that the caller can activate on the caller’s device to start a chat session. In the chat session, the caller is entering into a textual asynchronous interaction “a textual messaging-based interaction on the asynchronous messaging channel” with a messaging agent such as a customer resource management agent for providing the assistance to the caller, and ¶ [117]).
Since Hammond and Sidi are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of a textual messaging-based interaction on an asynchronous messaging channel. One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

As for claims 2 and 13,  Hammond and Sidi disclose identifying at least one device which is accessible to the caller and which supports the textual messaging-based interaction (Sidi - Fig.47, Mobile – Send SMS With Chat Link 808, Land Line – Forward Back to Business CRM 809, ¶ [115], identifying the caller device utilized caller ID/business ID to confirm a mobile phone and not a land line phone on whether to proceed an asynchronous interaction channel (i.e., textual messaging-based interaction) on the caller mobile device), the identification of the at least one device performed subsequent to the determination that no live agent is available for the voice interaction with the caller (Hammond - Fig.5, Call Center 40, Voice Mail 52, IVR 53, 

As for claims 3-5 and 14-16, Hammond and Sidi disclose tracking at least one of a presence of the caller and an attention of the caller in one or more enterprise interaction channels, wherein the at least one device is identified based on the tracking (Sidi – Figs.1-53, ¶ [107], [115], caller ID is used for tracking a presence of the caller, and identifying whether a mobile device or a land line device), wherein the at least one device is identified by performing a prediction in relation to device preferences of the caller and, wherein the prediction is based, at least in part, on stored information related to one or more devices used by the caller for interacting with agents of the enterprise (Sidi – Figs.1-53, ¶ [23]-[26], records are stored of interactions between the caller and the CSR/agents, and ¶ [335], stored a mobile device and predefined parameters), and in reply to the receipt of the signal and subsequent to the determination that no live agent is available for the voice interaction with the caller (Hammond - Fig.5, Call Center 40, Voice Mail 52, IVR 53, Audio-Text 54, Agents 56, column 10 lines 26-29, column 11 lines 6-8, call center 40 provides a voice mail system when no agents are available, and voice mail 52 can be accessed if all agents are busy or there is a ring-no-answer when an agent is requested, and column 12 lines 22-23, if no live agents are available, the 

As for claims 6 and 7, Hammond and Sidi disclose wherein the caller is connected to an Interactive Voice Response system (IVRS) on calling a helpline number provided by the enterprise and, wherein the signal indicative of the caller's wish to speak with the live agent corresponds to a selection of an IVRS option by the caller all agents are busy/no agents available then call center 40 is transferred/diverted the call to IVR 53, and see Sidi – Fig.47, IVR 801, Press 1 for Chat – 801, ¶ [113], a response of an IVR option such as “press 1 to start a chat session” to seek permission by pressing 1 from the caller’s mobile device to divert the caller to a textual asynchronous messaging channel chat session for interacting with the CRM agent or stay on the line for a live call).

As for claims 8-9 and 17, Hammond and Sidi disclose displaying of a prompt message on the device from among the identified at least one device, wherein the prompt message represents the response configured to seek the permission from the caller to divert the caller to the asynchronous messaging channel (Sidi – Fig.47, Press 1 for Chat – 801, ¶ [113], a prompt message such as “press 1 to start a chat session” to seek permission by pressing 1 from the caller’s mobile device to divert the caller to a textual asynchronous messaging channel chat session for interacting with the CRM agent), wherein the prompt message comprises an uniform resource locator (URL) capable of triggering the asynchronous messaging channel on the device, wherein a selection input in relation to the URL is configured to cause display of a messaging application UI for facilitating the textual messaging-based interaction between the messaging agent and the caller (Sidi - Fig.47, Support for URL Forwarding? – 805, ¶ [113], the caller permission such as pressing 1 to begin a chat session, then the 

As for claim 19, Hammond and Sidi disclose everything claimed as applied above (see claims 1 and 12 above). Sidi further discloses identifying at least one device which is accessible to the caller and which supports textual messaging-based interaction (Sidi - Fig.47, Mobile – Send SMS With Chat Link 808, Land Line – Forward Back to Business CRM 809, ¶ [115], identifying the caller device utilized caller ID/business ID to confirm a mobile phone and not a land line phone on whether to proceed an asynchronous interaction channel “textual messaging-based interaction” on the caller mobile device); providing a response configured to seek permission from the caller to divert the caller to an asynchronous messaging channel (Sidi – Fig.47, Press 1 for Chat – 801, ¶ [113], a response such as “press 1 to start a chat session” to seek permission by pressing 1 from the caller’s mobile device to divert the caller to a textual asynchronous messaging channel chat session for interacting with the CRM agent); and diverting the caller to the asynchronous messaging channel on a device from among the identified at least one device subsequent to a receipt of the permission from the caller (Sidi - Fig.47, Support for URL Forwarding? – 805, ¶ [113], the caller permission such as pressing 1 to begin a chat session, then the enterprise system creates a URL 805 contains a link that the caller can activate on the caller’s device to start a chat session. In the chat session, the caller is entering into a textual asynchronous interaction “a textual messaging-based interaction on the asynchronous messaging channel” with a messaging agent such as a customer resource management agent for providing the assistance to the caller, and ¶ [117]).

Allowable Subject Matter
Claims 10-11, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of McGary (U.S. Patent No. 8,238,951 B2) system and method for providing mobile device services using SMS (see Fig. 1).
Wampler (US-PGPUB 2009/0245500 A1) teaches artificial intelligence assisted live agent chat system (see Fig.1).
Joyce et al. (US-PGPUB 2005/0111653) teaches instant message processing in a customer interaction system (see Fig.1).
The prior art does not teach the predicting step as claimed in claims 10-11, 18, and 20.
The prior art does not teach transferring of context as claimed.

	Conclusion
The prior art made of record listed above and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
02/26/2022